Citation Nr: 1624074	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-34 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for a thyroid disorder, including as due to exposure to Agent Orange, radiation and toxins.

2. Entitlement to service connection for a skin disorder, to include skin cancer and lesions, including as due to exposure to Agent Orange, radiation and toxins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to October 1979.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Sioux Falls, South Dakota, which denied the Veteran's petition to reopen claims for service connection for a thyroid disorder and a skin disorder to include skin cancer and lesions.  Subsequently, in January 2015, the Board reopened these claims, but remanded them for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence indicates that the Veteran's thyroid disorder is not related to his active service.

2. The preponderance of the competent and credible evidence indicates that the Veteran's skin disorders began many years after his active military service and was not caused by any incident of service.


CONCLUSIONS OF LAW

1. A thyroid disorder, including as due to exposure to Agent Orange, radiation and toxins, was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 
 2. A skin disorder, to include skin cancer and lesions, including as due to exposure to Agent Orange, radiation and toxins, was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a December 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has been afforded adequate assistance in response to his claims.  His service treatment records (STRs) are on file.  Prior to and pursuant to the January 2015 Board remand, VA and private medical treatment notes have been obtained as well as Social Security Administration records.  In addition, as mandated by the Board's January 2015 remand, the Veteran was afforded the appropriate VA examination regarding his claim for a thyroid disorder and a medical opinion obtained for his skin disorder, as set forth below.  In light of the above, there was compliance, certainly substantial compliance, with the January 2015 remand directives, in turn allowing the Board to proceed with its adjudication of these claims. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.

II. Service Connection 

The Veteran believes that his hypothyroidism and skin disorder are a result of his active service.  In particular, he claims that these disorders were a result of his exposure to Agent Orange during his active service in Vietnam during the Vietnam War.  The Veteran further asserts that he passed through Nagasaki, Japan, and was exposed to radiation and toxins as part of his duties as an X-ray technician.  See Veteran's statement dated May 2009.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2015). 

This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a)  as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2015).  The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the veteran was exposed to an herbicide agent during active service. 38 C.F.R. § 3.307(a)(6)(ii).

Here, the Veteran's DD-214 reflects that he had over five years of foreign service and received the Vietnam Service Medal and Vietnam Campaign Medal.  Therefore, he is presumed to have been so exposed to herbicides during service in Vietnam during the Vietnam Era.  In addition, the Veteran has been diagnosed with hypothyroidism as well as squamous cell carcinoma left pre-auricular area, actinic keratosis and seborrheic keratosis.  These disabilities, however, are not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  The Veteran's claims must be denied on this basis.

Even though he is not entitled to presumptive service connection, the Veteran's claims still must be reviewed to determine whether service connection is established on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).

Further, in May 2010, the RO received a Memorandum in Response to Radiation Exposure/Dose Inquiry (Memorandum) from the Air Force Medical Support Agency in the Office of the Surgeon General.  While it could not be estimated the amount of ionizing radiation the Veteran was specifically exposed to, the Memorandum indicated that the maximum lifetime dose recorded for any of the personnel monitored, including radar operators, radar technicians and radar administrative/supply personnel, was an estimated dose of 670 mrem.  Of the 4, 138 individuals monitored, only five percent had any measurable dose and only four individuals had lifetime doses greater than 300 mrem.  For comparison, the Memorandum reflected that the annual exposure to background radiation for people in the United States is 240 mrem.

Further, an October 2011 Memorandum from the Director of Environmental Agents Service (DEAS) conceded that the Veteran had incurred occupational exposure to ionizing radiation while serving as a medic.  It noted that the Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, indicated that his total accumulated dose between October 1963 and January 1967 was 0.437, all from photon exposure.  It was also documented that another DD Form 1141 dated February 1958 indicating a single reading from a DT-60 dosimeter; however, as this dosimeter was used to record sequential exposures and was not intended to be a personal dosimeter, it was apparent that the Veteran did not receive any measurable radiation exposure while wearing this device, as there was only a single date, not an exposure interval.

A. Thyroid Disorder

Unfortunately, the Board also finds that the preponderance of the evidence of record fails to establish that the Veteran's hypothyroidism is a result of his active service.

As noted in the Board's January 2015 remand, the Veteran was diagnosed with hypothyroidism in May 1991.  The Veteran was placed on medication for his hypothyroidism at that time and an assessment in June 1991 included hypothyroidism.  The Board, however, cited to an excerpt on hypothyroidism from the Merck Manual, indicating that symptoms include decreased appetite, hearing loss, complacency or nervousness, constipation, and bradycardia.  See page 7 of MTR Government received March 15, 1995.  Accordingly, a review of the Veteran's STRs showed the Veteran had complaints of depression and hearing loss toward the end of his service.  See pages 15 and 20 for STR-Medical, received November 15, 1979.  Furthermore, he was noted to have constipation in August 1979 and anorexia in October 1979.  See pages 81 and 82 for STR-Medical, received November 15, 1979.  A VA examination in December 1979, just two months after he separated from service, indicated he had constipation and included diagnoses of anxiety neurosis and sinus bradycardia.  See VA Examination, received December 27, 1979.  Resultantly, the Board remanded this claim for a VA examination.

To this end, the Veteran was afforded a VA examination in January 2016.  While the examiner confirmed the Veteran's diagnosis of hypothyroidism, she, nevertheless, opined that it was less likely than not incurred in or caused by any claimed in-service injury, event or illness.  The examiner observed that the March 1977 retirement examination completed two years prior to discharge indicated situational depression due to geographic family separation.  As for the minimal hearing loss at higher frequencies noted, she stated that, as cited in Up-to-date, was not a typical symptom and/or finding of hypothyroidism.  She explained that hearing changes at these frequencies commonly occur with the natural aging process.  In addition, she noted that the Veteran was evaluated two months before retirement (August 1979) for "gas" and hard stool when diagnosed with constipation.  The examiner observed that the Veteran did not have any other clinical findings indicating a thyroid condition.  She further attributed his symptoms of anorexia ongoing for a few days along with back pain two weeks before retirement (October 1979) solely related to his prostate.  Additionally, the examiner stated the December 1979 VA examination, completed two months post-retirement, documented situational type depression secondary to change in employment and lifestyle.   She commented that, as cited in Up-to-date, this is not a symptom and/or finding of hypothyroidism.   Moreover, she noted that the Veteran's history of constipation (recent episode few months prior) was not found to be related to his thyroid.   Further, the examiner stated that the sinus bradycardia (rate 58) identified on EKG was a non-specific finding as the Veteran's blood pressure and pulse were within normal limits per nursing staff that same day.  

The examiner also observed that a September 1981 chest-pain work-up, two years post-retirement, was negative for a thyroid condition.   She explained that the sinus bradycardia noted on EKG was due to the fact that the Veteran was already on a beta-blocker.   She chronicled the Veteran's history of no clinical findings indicating thyroid condition until almost 11-12 years post-retirement.   The examiner noted that the Veteran reported feeling good for several years prior to being diagnosed with hypothyroidism.  It was not until August 1990 that the Veteran reported a mental slowdown and less facial expressions.  She stated that two months later medical testing indicated an elevated TSD, but the Veteran was not officially diagnosed with hypothyroidism until May 1991.  

Citing to Up-to-date, the examiner explained that general hypothyroidism symptoms typically include fatigue, sluggishness, weight gain, and cold intolerance, none of which were identified while the Veteran was on active duty. She stated that those with mild hypothyroidism rarely respond to treatment while those with moderate to severe hypothyroidism are symptomatic and greatly improve with medication.  She continued that, as cited per Up-to-date, 95 percent of hypothyroidism is due to a problem with the gland itself.  She stated that it can develop after surgical intervention for hyperthyroidism and/or after radioactive iodine treatment.   The examiner also cited to the October 2011 Memorandum discussed above concluding that the Veteran did not receive any measurable amount of radiation throughout his military career.   She also cited to www.encocrineweb.com (2010) and www.medscape.com (2010) that a higher incidence of Graves' disease (hyperthyroid) was found among those with Agent Orange exposure; hypothyroidism was not identified.  The examiner reiterated that the Veteran's STRs were entirely negative for any clinical findings, symptoms, or concerns of hypothyroidism until first diagnosed 11-12 years post-military.   Consequently, she concluded that hypothyroidism did not have its clinical onset during active service and was not related to any in-service disease, event, or injury.

The Board therefore concludes that the evidence weighs against the Veteran's claim of entitlement to service connection for a thyroid disorder.  As explained, although the evidence confirms he has this disease, there is no probative evidence supporting the notion this disease initially manifested during his service, within a year of his discharge, or that it is otherwise related or attributable to his service.  Contrarily, the medical evidence shows that the Veteran's symptoms of hearing loss, depression, constipation, anorexia prior to discharge in October 1979 and diagnoses of anxiety neurosis and sinus bradycardia at the December 1979 VA examination were not attributable to the development of hypothyroidism but other factors.  Accordingly, the preponderance of the evidence is against this claim.  As there is not an approximate balance of evidence for versus against this claim, the "benefit-of-the-doubt" rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B. Skin Disorder

The Veteran contends that on four separate occasions during service, he self-treated sunburns he sustained.  His STRs reflect that he was treated in August 1976 and March 1977 for rashes around the collar area and was treated with hydrocortisone.  The Veteran's STRs are otherwise unremarkable for any other complaints, symptoms, treatment or diagnosis of a skin disorder, including sunburns, skin cancer or lesions.

As already discussed above, the October 2011 Memorandum while conceding that the Veteran was exposed to ionizing radiation, nevertheless, it concluded that it did not constitute a measurable radiation exposure that would result in the Veteran's skin cancer some 47 years later.  Based on this opinion from DEAS and the claims file, the Director of Compensation and Pension Service also opined that there was no reasonable possibility that the Veteran's skin cancer could be attributed to the occupational exposure to ionizing radiation during military service.  Accordingly, the Board remanded this claim for a VA medical opinion in January 2015 because the Veteran's statements that he experienced sunburns on four different occasions during service, which he self-treated, were not considered in reaching the conclusion that the Veteran's current skin disorders were not incurred or related to service.

Unfortunately, the January 2016 VA examiner also opined that the Veteran's skin disorders, squamous cell carcinoma left pre-auricular area, actinic keratosis and seborrheic keratosis, were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As previously noted, the examiner commented that the Veteran recalled sustaining sunburns on four separate (not cumulative) occasions throughout his career, yet numerous physical examinations, including retirement examination, first VA examination and VA post-military care are all negative for any findings of skin damage or concerns until 31 years post-service.  She observed that at the time the Veteran was diagnosed, his dermatologist documented that his skin showed diffuse/moderate tanning, which indicated recent sun exposure.  The examiner commented that the Veteran, as a medical professional, would be expected to know the importance of not sustaining sunburn.   She explained that it is well known that sunburns can be punished by the service member's Commander as a destruction of government property.  The examiner stated that as a medical service member, his job primarily was in-doors, yet if and when working outside, he would have been in full uniform, to include wearing his hat and sleeves rolled down, which would limit sun exposure.   She further cited to the May 2010 and October 2011 Memoranda discussed above, which both concluded minimal radiation exposure throughout his military career. 

Additionally, the examiner cited to Up-to-date, explaining that squamous cell carcinoma is usually found in fair-skinned individuals and those living close to the equator with cumulative sun exposure.   She stated that seborrheic keratosis was very common and develops after 50 years of age.  The examiner also noted that actinic keratosis occurs in those with fair skin, affected by the extent of sun exposure, sunburns and geographic location.  She continued by saying that cumulative sun exposure was cited as the most important risk factor, with exposure correlating to the previous 5-10 years prior to diagnosis, which would correlate to the Veteran's post-military civilian job.  The examiner commented that the medical literature was negative for Agent Orange as a causative factor.   Therefore, she concluded that the Veteran's skin disorders were not related to his active service.

In this case, the Board is unable to attribute the post-service development of the Veteran's skin disorders to his military service.  These skin disorders were not "noted" in service.  There follows a lengthy period after service discharge in which there is no evidence of skin problems.  The evidence of record shows that the first instance of a skin condition was in June 2009 when he was diagnosed with seven actinic keratoses and benign neoplasms of the skin consistent with seborrheic keratoses, lentigines and cherry angionomas, almost 30 years after service.  That is to say, there is no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for skin problems for almost 30 years after his service had ended in 1979, consistent with 38 C.F.R. § 3.303(b).  Savage v. Shinseki, 24 Vet.App. 259 (2011). 

While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has not asserted consistent symptoms since service separation.  Rather, he contends that it was due to exposure to Agent Orange, radiation and toxins.  The May 2011 and October 2011 Memoranda reflect that the Veteran had only minimal exposure to ionizing radiation and it was not plausible it was related to his current skin disorders.  Moreover, the January 2016 VA medical opinion competently and adequately explained why the Veteran's current skin disorders were attributed to cumulative sun exposure within the previous 5- 10 years prior to diagnosis and not his active service, some 30 years ago.  Consequently, the Board is unable to attribute the development of the Veteran's skin disorders to his military service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a skin disorder, to include skin cancer and lesions, including as due to exposure to Agent Orange, radiation and toxins is not warranted.


ORDER

Entitlement to service connection for a thyroid disorder, including as due to exposure to Agent Orange, radiation and toxins, is denied.

Entitlement to service connection for a skin disorder, to include skin cancer and lesions, including as due to exposure to Agent Orange, radiation and toxins, is denied.



____________________________________________
P.M. DILORNZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


